            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

WILLIAM CORTEZ ROBINSON                                      PLAINTIFF

v.                         No. 3:19-cv-11-DPM

MATTHEW RICHARDSON,
Deputy Sherriff, Mississippi
County, Arkansas                                           DEFENDANT

                                  ORDER
     1. Robinson's motion to proceed in forma pauperis, NQ 1, is granted.
He can't afford the filing fee.
     2. The Court refers his case to Magistrate Judge Harris. The Court
would appreciate Judge Harris' s help in screening Robinson's
complaint and supporting brief, 28 U.S.C. § 1915(e)(2), and handling all
preliminary matters in the case, including a recommendation on any
dispositive motion in due course.
     So Ordered.

                                                       v
                                       D .P. Marshall Jr.
                                       United States District Judge
